PER CURIAM.
Appellants were tried by jury for the crime of buying, receiving and/or concealing stolen property and were convicted. They appeal the judgment and sentence contending the court erred in denying the motion for judgment of acquittal made at the end of the state’s case and at the end of all of the evidence and that the evidence was insufficient to sustain the verdict. We have considered the record, the briefs, and the oral argument of counsel and find no error as to the case against Wiley Rufus Ward and that the evidence is sufficient to sustain the verdict as to him.
As to appellant Colon Ward, however, we find the motion for acquittal should have been granted. The only evidence presented to support the verdict as to him was that Wiley brought the stolen truck to Colon’s place to work on it and Wiley had painted his (Wiley’s name) on both doors of the truck. A witness had seen Colon stooping over the truck or standing near it, and he appeared to be working in and around it. There was no evidence indicating that Colon knew or should have known the truck was stolen.
The judgment and sentence of Wiley Rufus Ward is affirmed, and the judgment and sentence as to Colon Ward is reversed with directions that he be discharged.
McCORD, Acting C. J., DREW, E. HARRIS and MASON, ERNEST E., (Ret.) Associate Judges, concur.